Exhibit 10.3

FIRST AMENDMENT TO PROMISSORY NOTE B

THIS FIRST AMENDMENT TO PROMISSORY NOTE (this “Amendment”) is made and entered
as of September 3, 2015 (the “Effective Date”), by and among GLADSTONE LAND
LIMITED PARTNERSHIP, a Delaware limited partnership (“Borrower”), and
METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation (“Lender”), with
reference to that certain Promissory Note in the original principal amount of up
to TWENTY-FIVE MILLION AND 00/100 DOLLARS ($25,000,000.00) made by Borrower to
the order of Lender and dated April 30, 2014 (“Note B”). Any capitalized terms
used in this Amendment but not otherwise defined herein shall have the meanings
given to them in Note B.

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Borrower and Lender hereby agree as follows:

1. Amendment of Note B Terms. As of the Effective Date, the following sentence
is inserted after the third sentence of the first paragraph of Section 1 of Note
B:

“On September 1, 2015, the “Spread” will be adjusted to be 225 basis points
(2.25%).”

2. No Implied Modifications. Except as expressly modified by the terms of this
Amendment, all of the terms, covenants and conditions set forth in Note B shall
remain in full force and effect. All references to Note B in any of the other
Loan Documents shall be to Note B as amended by this Amendment.

3. Entire Agreement. This Amendment supersedes all previous oral and written
agreements related to this modification and constitutes the entire agreement
between Borrower and Lender with respect thereto. No provision of this Amendment
may be further modified except through the execution of a subsequent written
agreement by the party to be charged therewith.

[Remainder of this page is intentionally left blank.]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment as of the
day and year first above written.

 

BORROWER:

GLADSTONE LAND LIMITED PARTNERSHIP,

a Delaware limited partnership

By:  

Gladstone Land Partners, LLC,

a Delaware limited liability company

Its General Partner

  By:  

Gladstone Land Corporation,

a Maryland corporation

Its Manager

    By:  

/s/ David Gladstone

      David Gladstone       Its Chief Executive Officer

(Signatures continue on following page)

 

2



--------------------------------------------------------------------------------

LENDER: METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation By:  

/s/ Tom Bozzo

Printed Name:  

Tom Bozzo

Its:  

Director

 

3